DETAILED ACTION
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2 December 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan J. Massey on 8 September 2021.

The application has been amended as follows: 

In the claims:

Claims 29 and 30: Canceled.

	Replaced claim 32 with the following, wherein the 
	--32. The casting cluster according to claim 31, wherein the casting cluster is configured to cast each body using 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art, either taken alone or in combination, fails to teach:
at least twenty-eight molds, wherein:
at least two of the at least twenty-eight molds are coupled to each one of the plurality of runners via respective main gates of the at least twenty-eight main gates, in combination with the rest of the limitations of claim 1.

	The closest art of record is Chao (US 2016/0175666).
	Chao teaches at least ten casting molds and at least one gate (see [0016]), wherein at least two of the main gates are coupled to each of the runners (see Fig. 3B and [0016]), but fails to teach: at least twenty-eight molds, wherein: at least two of the at least twenty-eight molds are coupled to each one of the plurality of runners via respective main gates of the at least twenty-eight main gates, in combination with the rest of the limitations of claim 1.
	Furthermore, without the benefit of Applicant’s disclosure, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize at least twenty-eight molds, wherein: at least two of the at least twenty-eight molds are coupled to each one of the plurality of runners via respective main gates of the at least twenty-eight main gates

Claims 2-11, 16-19, 22, 27, 28, 31, and 32: Depend either directly or indirectly from claim 1.

Claim 23: The prior art, either taken alone or in combination, fails to teach:
at least twenty-eight molds, wherein:
at least two of the at least twenty-eight molds are coupled to each one of the plurality of runners via respective main gates of the at least twenty-eight main gates, in combination with the rest of the limitations of claim 23.


at least twenty-eight molds, wherein:
at least two of the at least twenty-eight molds are coupled to each one of the plurality of runners via respective main gates of the at least twenty-eight main gates, in combination with the rest of the limitations of claim 24.

Claims 25 and 26: Depend either directly or indirectly from claim 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


11 September 2021

/KEVIN P KERNS/Primary Examiner, Art Unit 1735